This court reversed the order, and passed the following decree:—
This cause coming on to be heard, having been argued in writing and fully considered by the court, it is thereupon, this 13th February, in the year 1846, by the Court of Appeals aforesaid, and by and with the authority of the same, ordered, adjudged and decreed, that the decree of Charles County Orphans court of the 29th August, in the year 1845, be and the same is hereby reversed, with costs to the said appellants, both in the Orphans court and in this court; and this court, proceeding to decree as the Orphans court aforesaid should have decreed upon the petition of the said appellant, filed in said Orphans court, do further order, adjudge and decree, that the indenture of the 8th September, 1832, of W. W. Hannon, is not a testamentary paper, and should not have been admitted to probat and record, and that the order of the said Orphans court of June term, 1839, directing such indenture to be recorded, is null and void.
DECREE REVERSED WITH COSTS.